Citation Nr: 1010733	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-33 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to education benefits under the Dependents 
Educational Assistance Program (Chapter 35) prior to October 
1, 2006.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to 
June 1971.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, Education Division. 


FINDINGS OF FACT

1.  The Veteran filed an application for a total disability 
rating for individual unemployability due to service-
connected disabilities (TDIU) on May 30, 2002.

2.  The Veteran was granted a TDIU total rating in a July 26, 
2002 rating decision, effective May 30, 2002.

3.  The Veteran did not indicate disagreement with the July 
2002 rating decision assigning May 30, 2002 as the effective 
date of his entitlement to TDIU within one year of that 
decision, and that decision is final; nor has the Veteran 
indicated that he believes clear and unmistakable error (CUE) 
was committed by the RO in assigning an effective date in 
that decision.

4.  The appellant attended college courses from September 
1998 to May 2002.

5.  On October 1, 2007, the appellant filed her original 
claim seeking educational benefits under the Dependents 
Assistance Educational Program (Chapter 35).

6.  In a February 2008 decision letter, the appellant was 
assigned an eligibility date for DEA benefits beginning July 
26, 2002.  

7.  In her response for election of the beginning of her 
eligibility time period dated February 2008, the appellant 
indicated that she wished her DEA eligibility to begin on May 
30, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 30, 2002, for 
basic eligibility for educational benefits under the 
Dependents Educational Assistance Program (Chapter 35) have 
been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3041 (2009).

2.  Chapter 35 educational benefits may not be paid for 
education pursued by the appellant for the period prior to 
October 1, 2006.  38 U.S.C.A. §§ 3501, 3513, 5101, 5113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 
21.4131(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

However, in a case such as this, where the pertinent facts 
are not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim, and VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim)); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) the veteran was discharged from service under conditions 
other than dishonorable or died in service; and (2)(a) the 
veteran has a permanent total service-connected disability; 
(b) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (c) the 
veteran's death was a result of a service-connected 
disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.807(a), 21.3021 (2009).

Information in the claims folder indicates that the Veteran 
was honorably discharged from active service in June 1971.  
The Veteran was granted a total disability rating for TDIU (a 
permanent and total disability rating) in a July 26, 2002 
rating decision, effective May 30, 2002.  Notice of that 
rating decision was sent to the Veteran in a July 29, 2002 
letter.  Thus, the Board finds that the general criteria for 
basic eligibility for educational assistance benefits under 
Chapter 35 were met as of May 30, 2002.  The Board will now 
turn to ascertaining the date on which the appellant's basic 
eligibility arose.

The beginning of a child's period of basic eligibility is 
determined under 38 C.F.R. § 21.3041.  An eligible child's 
period of eligibility generally begins on the child's 18th 
birthday, or on the successful completion of the child's 
secondary schooling, whichever is later.  The period of 
eligibility generally ends on the earlier of the date of the 
child's 26th birthday or the date the Veteran is no longer 
permanently and totally disabled.  See 38 C.F.R. 21.3041(a) 
(2009).  

Exceptions to the general rule stated above exist for a child 
who is between the ages of 18 and 26 when a veteran's 
entitlement to permanent and total disability arises.  In 
that case, the child may elect their basic eligibility date 
among the following: 
(A) the effective date of the permanent and total rating; (B) 
the date VA notifies a veteran of the veteran's permanent and 
total rating; or (C) any date in between.  However, the 
period of eligibility ends the earlier of the date a veteran 
is no longer permanently and totally disabled, or 8 years 
after the beginning date the child elects.  See 38 C.F.R. § 
21.3041(a)(2)(ii) (2009).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  See 38 C.F.R. § 
20.305(b) (2009).

The Board notes that the appellant has indicated in her 
correspondences that she had educational courses from 
September 1998 to May 2002, for which she is seeking 
retroactive payment from VA under Chapter 35.  The appellant 
first filed her claim for educational assistance benefits 
under Chapter 35 in an original claim dated October 1, 2007.  
The appellant subsequently filed a birth certificate 
demonstrating that she was the Veteran's daughter, and born 
in April 1980.  

The RO's December 15, 2007 decision letter indicated that the 
appellant qualified for basic eligibility for Chapter 35 
educational assistance benefits, and stated that she could 
decide when her basic eligibility date would begin, listing 
the following dates: (1) May 30, 2002 - the effective date 
of the Veteran's permanent and total rating; (2) July 29, 
2002 - the date that notice of the Veteran's permanent and 
total rating was sent to the Veteran; or (3) any date in 
between.  The letter indicated that the RO had preliminary 
selected July 26, 2002 - the date of the rating decision 
that granted the Veteran the permanent and total disability 
rating - as the commencing date, unless she selected a 
different date, indicated above.  In the letter, the 
appellant was told that she had 60 days to return the letter 
with her date of election.  

The appellant responded in a February 13, 2008 letter, 
indicating that she wanted her basic eligibility to begin May 
30, 2002.  Based on the RO's assumption that the appellant's 
response was one day late, the RO assigned a July 26, 2002 
date.  However, because the date of the December 15, 2007 
letter is excluded from the time limit commutation, see 38 
C.F.R. § 20.305(b), the close of the 60-day time period for 
the appellant to elect her basic eligibility date was 
February 13, 2008 - the date on which RO received the 
appellant's election letter.  Thus, the appellant's election 
letter was not outside of the 60-day time limit.  The Board 
is therefore bound by the election decision the appellant has 
made, and the beginning of the appellant's basic eligibility 
- which she herself elected - is granted, effective May 30, 
2002.  See 38 C.F.R. §§ 20.305(b), 21.3041(a)(2)(ii).  
Although the RO felt that the assigned date was more 
advantageous to the appellant, the appellant is seeking a 
date prior to October 1, 2006, and the Board makes no 
determination herein as to which date is more advantageous.  

Other facts indicate that the Veteran filed a claim for TDIU 
on May 30, 2002.  He was granted service connection for TDIU, 
effective May 30, 2002, and PTSD, effective September 1, 1995 
- the date he filed his claim for service connection for 
PTSD - in the July 26, 2002 rating decision.  The Veteran 
was awarded a 30 percent rating for his PTSD in the July 26, 
2002 rating decision, effective September 1, 1995.  The 
Veteran was assigned a temporary total rating because of 
hospitalization from September 13, 1995 to January 1, 1996, 
and was assigned a 70 percent rating, effective May 30, 2002, 
for his PTSD.  The Veteran was also granted a TDIU total 
disability rating, effective May 30, 2002 - the date on 
which he filed a claim for TDIU. 

The Board finds that the appellant's basic eligibility for 
educational assistance benefits under Chapter 35 arose, 
effective May 30, 2002.  The Board notes that the appellant's 
submitted birth certificate indicates that she was born in 
April 1980.  Thus, the appellant was between the ages of 18 
and 26 when the Veteran became permanent and totally disabled 
in May 2002.  Accordingly, the appellant as the option to 
elect her basic eligibility date as either: (1) May 30, 2002; 
(2) July 29, 2002; or (3) any date in between.  See 38 C.F.R. 
§ 21.3041(a)(2)(ii) (2009). 

The appellant contends on appeal that her basic eligibility 
date should be September 1, 1995 - the date on which the 
Veteran was granted a 30 percent rating for his service-
connected PTSD.  She generally uses the term clear and 
unmistakable error (CUE) by the RO in expressing disagreement 
with the date the effective date the RO assigned for the 
Veteran's TDIU (May 30, 2002), but does not specifically 
allege factual or legal error with the RO decision.  Her 
general contention is that the RO should have assigned the 
date of September 1, 1995 for permanent TDIU.

The Board notes that the Veteran never filed a Notice of 
Disagreement with the assigned effective date within one year 
of the July 2002 rating decision, and that rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  Additionally, the Board will note 
that no formal CUE claim has been filed by the Veteran 
attacking the July 26, 2002 rating decision's TDIU effective 
date assignment.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a decision assigning an effective 
date has become final, as is the case here, a claimant may 
not properly file, and VA has no authority to adjudicate, a 
freestanding earlier effective date claim in an attempt to 
overcome the finality of an unappealed RO decision.  See Rudd 
v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court 
reasoned that to allow such claims would vitiate the rule of 
finality.  Id.  Although there are numerous exceptions to the 
rule of finality and application of res judicata within the 
VA adjudication system, a new and distinct claim for an 
earlier effective date is not one of the recognized statutory 
exceptions to finality.  See Rudd at 300; see also DiCarlo v. 
Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the 
types of collateral attack authorized to challenge a final 
decision by the VA Secretary).  

Without making any decision as to the merits of any future 
CUE claim made by the Veteran, the Board will note - in 
order to clear up the facts presented by the appellant in her 
contentions - that the Veteran's claim received on September 
1, 1995 did not include a claim for TDIU.  Furthermore, the 
Veteran's PTSD claim was granted in the July 26, 2002 rating 
decision, which was claimed in September 1995, and was 
assigned an effective date back to the date of the claim, as 
the appellant contends in her statements should have been 
done.  The evidence of record does not indicate that the 
Veteran claimed entitlement to a permanent and total rating 
until he filed his application for TDIU on May 30, 2002.

However, the Board will note that regardless of these facts, 
the Board declines to address the appellant's allegations of 
CUE in this decision.  Particularly, the Board notes that the 
Veteran is still alive.  The appellant has not alleged that 
her father has died and, in fact, stated in her Notice of 
Disagreement that she recently talked to him about the 
whereabouts of his claims file in preparation for filing this 
claim.  Given this fact, entitlement to TDIU is the Veteran's 
benefit, not the appellant's.  Therefore, any claim of CUE as 
to the effective date assigned to the Veteran's TDIU claim in 
the July 26, 2002 rating decision lies with the Veteran to 
make.  Thus, the appellant is not an proper party to raise a 
CUE or effective date claim, and the Board will not entertain 
any claim of CUE regarding the effective date argued on 
appeal by the appellant.

Additionally, as to payment for any educational assistance 
benefits, the Board notes there are additional restrictions 
for payment for previously completed coursework, such as the 
appellant is attempting to claim.  Thus, while the appellant 
may have been basically eligible to claim Chapter 35 benefits 
beginning May 30, 2002, VA must set a commencing date for the 
award of actual payment of educational benefits.  The Board 
turns now to the propriety of the commencing date the RO set 
as October 1, 2006.

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131 (2009).  Under 38 C.F.R. § 
21.4131(d), when an eligible child enters or reenters into 
training under Chapter 35 (including re-entrance following a 
change of program or educational institution), the commencing 
date will be determined as follows:  

. . . (i) If the award is the first award of 
educational assistance for the program of 
education the eligible person is pursuing, the 
commencing date will be the latest of: 
(A) the beginning date of eligibility as 
determined by 38 C.F.R. § 21.3041(a) or (b); 
(B) one year before the date of claim as 
determined by 38 C.F.R. § 21.1029(b); 
(C) the date the educational institution 
certifies under 38 C.F.R. § 21.4131(b) or (c); 
or
(D) the effective date of the approval of the 
course, or one year before the date VA receives 
the approval notice, whichever is later. . . .

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim to reopen after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
the entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).  Except as 
provided in subsections (b) and (c), effective dates relating 
to awards under Chapter 30, 31, 32 and 35 of this title or 
Chapter 106 shall, to the extent feasible, correspond to 
effective dates relating to awards of disability 
compensation.  38 U.S.C.A. § 5113 (West 2002).

It is not disputed that the appellant's first claim for 
benefits came on October 1, 2007.  There is no evidence of 
record which indicates that the appellant has attended any 
classes or training since October 1, 2006 for which eligible 
benefits have been claimed and denied to the appellant.  The 
only evidence of any educational courses or training by the 
appellant is from September 1998 to May 2002, for which the 
appellant seeks retroactive payment.  Because the appellant's 
claim was received on October 1, 2007, payment of Chapter 35 
benefits is prohibited prior to October 1, 2006.  See 38 
C.F.R. § 21.4131(d)(i)(B).  The regulatory criteria and legal 
precedent governing eligibility for the receipt of such 
benefits are clear, specific, and binding.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  

Accordingly, while the appellant may have been basically 
eligible to file for educational assistance benefits since 
May 30, 2002, as she has elected, a date earlier than October 
1, 2006 (one year prior to the date of receipt of the October 
1, 2007 


claim) for any actual payment of benefits is not warranted in 
this case.  The Board has carefully reviewed the entire 
record in this case.  However, where as here, the law rather 
than the facts is dispositive, the benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) are not for 
application.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Payment of Chapter 35 educational benefits for education 
pursued by the appellant, for the period prior to October 1, 
2006, is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


